Motion Granted, Appeal Dismissed, and Memorandum Opinion filed May 10,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00689-CV

   SUNIVERSE, LLC, AS TRUSTEE FOR THE AFRA FAMILY TRUST,
                           Appellant

                                        V.

     NATIONSTAR MORTGAGE LLC; MORTGAGE ELECTRONIC
            REGISTRATION SYSTEMS, INC., Appellees

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-242974


                         MEMORANDUM OPINION

      This is an appeal from a final judgment signed October 27, 2021. On March
14, 2022, appellant filed a unopposed motion to dismiss the appeal pursuant to Texas
Rule of Appellate Procedure 42.1(a)(1), as it does not wish to consider prosecuting
the appeal. The motion is granted, and the appeal is dismissed.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.